Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after appeal to the Patent Trial and Appeal Board, but prior to a decision on the appeal. Since this application is eligible for continued examination under 37 CFR 1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 04/15/21 has been entered.
Status of Action
The examiner acknowledges receipt of Amendments/Remarks filed on 04/15/21. Currently claims 33, 47-52, 54, and 56-67 are pending in this application. Claims 1-32, 34-46, 53, and 55 have been canceled.
Status of Claims
Accordingly, claims 33, 47-52, 54, and 56-67 are presented for examination on the merits for patentability. Rejection(s) not reiterated from the previous Office Action are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set of rejections presently being applied to the instant application. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) or 1.321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 33, 47-52, 54, and 56-67 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 8-19 of U.S. Patent No. 9278985 (‘985). Although the claims at issue are not identical, they are not patentably distinct from each other because both ‘985 and the instant application claim an overlapping scope of the same picolinate compounds and/or homologous variants thereof (e.g. differing by the addition of a CH2/CH3 group) to be formulated in the same herbicidal compositions with the same additional safeners and/or herbicidal actives for use in the same methods of controlling undesired vegetation as are instantly claimed. ‘985 merely claims a broader scope of the claimed compounds. However, one .

Claim Rejections - 35 USC §103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any 
Claims 33, 47-52, 54, and 56-67 are rejected over Hoffmann et al. (WO2013/014165, with CA2842830 used solely as the English translation) in view of Rosinger (WO2010/060581, cited on IDS with US20100137137 used as the English translation) and Whittingham (WO2009/138712).
Applicant’s claim:
-compounds of formula I, wherein the structural variants are as defined in the instant claims and herbicidal compositions and methods which comprise these compounds.
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 33, 47-52, 54, 56, 59, 60, and 65, Hoffmann teaches numerous homologs and/or closely related compounds to those claimed by applicant’s formula I, wherein Hoffmann's X = CCI, CF, CH, CBr or N; which corresponds to applicant’s instantly claimed X/CY of CF; Hoffmann’s OR1 corresponds to applicant’s OR1’ and is H or C1-C4 alkyl, which is homologous to the instantly claimed C5 alkyl; Hoffmann’s R2 corresponds to applicant’s R2 and is Cl, Hoffmann’s R3 and R4 correspond to applicant’s R3 and R4 and are both H; Hoffmann’s A corresponds to applicant’s A15 and are the same functional groups and Hoffmann’s R5, R6, R7, and R8 from A15 correspond to applicant’s R5, R6, R6’, R6”, R7, R7’, and R8 and overlap in scope, e.g. all can be H, halogens, F, etc. see for example compound 16.141 in table 16 (see entire document; Table 16; Table 17; pg. 117, In. 11 -pg. 118, In. 11; pg. 118, In. 13, pg. 119, In. 32; pg. 120, In. 7-pg. 125, In. 7; pg. 1-3; etc.). 
Regarding claims 33, 46, 60, and 65, Hoffmann further teaches wherein applicant’s A group can be A15 and wherein R5 can be F, and R1’ is C1-C4 alkyl which is homologous to the instantly claimed C5 alkyl (claimed in claim 65) as is discussed above (See entire document; Table 16; Table 17; pg. 117, In. 11-pg. 118, In. 11; pg. 118, In. 13, pg. 119, In. 32; pg. 120, In. 7-pg. 125, In. 7; pg. 1-3; etc.).
Regarding claims 47-51, Hoffmann further teaches wherein their compounds can be formulated with a carrier and/or an additional herbicide/pesticide or safener to form a herbicidal composition and that these compounds and compositions can be applied to unwanted vegetation/soil to control weeds/unwanted vegetation (see entire document; pg. 117, In. 11 -pg. 118, In. 11; pg. 118, In. 13, pg. 119, In. 32; pg. 120, In. 7-pg. 125, In. 7; see entire document; see entire document; Claims; pg. 1-3; all examples; specifically pg. 41, Table l, 6-end of table 16, etc.).
Regarding claim 66, Hoffman broadly teaches structurally very similar compounds to those instantly claimed wherein R8 is a methyl group (see Table 17), wherein these compounds only differ in length of the alkyl group which forms R1, e.g. C1-C4, e.g. ethyl which are homologous to the instantly claimed C5 alkyl groups and that applicant’s X is CH in the exemplified compounds of table 17. However, Hoffman specifically teaches wherein applicant’s position X, which corresponds to their position X can be a CF group (See pg. 3, ln. 21). 
Regarding claim 67, Hoffman teaches structurally very similar compounds to those instantly claimed wherein the compound is an N-oxide or an agriculturally acceptable salt because Hoffman teaches compounds, e.g. those in table 17, table 16 and broadly those disclosed in description on pg. 1-3 which only differ from the instantly claimed compounds in that the R1 which forms the claimed ester is a C1-C4 alkyl instead of the instantly claimed C5 alkyl and additionally in tables 16 and 17 that applicant’s X is CH instead of CF. Hoffman 
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Hoffmann merely does not explicitly teach applicant’s claimed compounds wherein X is CF and instead exemplifies compounds wherein applicant’s X is CH. However, Hoffmann teaches that applicant’s X can be one of 5 groups which are easily envisioned, which specifically include the instantly claimed CF, and it would have been obvious to one of ordinary skill in the art to select CF for X in the compounds of Hoffmann because in Hoffmann there are only 5 possibilities for this position and Rosinger teaches structurally similar picolinate compounds which are also useful as herbicides wherein applicant’s X is preferably H or F and wherein the compounds of Rosinger only differ in that they do not specifically name an indole as a heteroaryl group and instead use benzofurans, benzothienyl groups. However, these deficiencies in Hoffmann are further addressed by Rosinger and/or Whittingham.
Regarding claim 33, Rosinger teaches compounds of applicant’s formula I, wherein applicant’s R1 corresponds to the OH of the carboxylic acid, applicant's X=CY, and Y= H, halogen, C1-C3 alkyl, C1-C3 haloalkyl, C1-C3a alkylthio, etc., However, preferably Y is H or F which reads on the instantly claimed CF in the same position; applicant's A corresponds to Rosinger’s Y which = aryl groups or is a heteroaryl group selected from the group of 5- and 6-membered heteroaromatic rings comprising one or more heteroatoms, wherein the heteroaromatic rings may be optionally annelated with another aromatic system, which broadly 
Regarding claim 47-49, Rosinger teaches a herbicidal composition which broadly comprises compounds of applicant’s formula I and an agriculturally acceptable adjuvant or carrier, specifically acetone, water, mineral oil, etc., and wherein the composition can further comprise an additional pesticide, specifically acetochlor, ametryn, etc., and wherein the composition can further comprise a herbicidal safener, such as dichlormid or metolachlor (see entire document; Abstract; pg. 1-8; pg. 33-41; pg. 209-210; 211-214).
Regarding claims 50-51, Rosinger teaches a method of controlling undesirable vegetation which comprises applying to the vegetation or an area adjacent the vegetation or the soil or water to water to prevent the emergence or growth of vegetation a compound of applicant’s formula I and/or a composition comprising a compound of applicant's formula I (see entire document; abstract; pg. 201-210). 
Regarding claims 33, Whittingham teaches structurally similar compounds to those of applicant’s formula I wherein X is N which is one of the instantly disclosed groups for X; applicant’s R1 corresponds to OMe, etc.; applicant’s R2 corresponds to Whittingham’s Y and = halogen (e.g. F, Br, I, and Cl), cyano, C1-C6 alkyl; applicant’s R1 corresponds to Whittingham’s Z which can be a carboxylic acid or ester, etc. and applicant’s A corresponds to Whittingham’s A and can be a benzofuran or benzothiophene (see entire document; Abstract; pg. 1, In. 28-pg. 26, end of table 1; Table 1, entries 1-53, 1-54, 1-55, 1-56;).
Regarding claims 47-51, Whittingham further teaches wherein their compounds can be formulated with a carrier and/or an additional herbicide or safener to form a herbicidal composition and that these compounds and compositions can be applied to unwanted vegetation/soil to control weeds/unwanted vegetation (pg. 65, In. 22-pg. 67, In. 25; Col. 73, In. 1 -pg. 74, In. 32; pg. 75, In. 9-pg. 81, In. 10; pg. 81, In. 20-pg. 82, In. 9).
Regarding claims 57-59 and 61-64, Whittingham subsequently teaches structurally similar herbicidal compounds to those instantly claimed wherein applicant’s X is N. Whittingham also teaches wherein their Z can be C(O)O-substituted alkyl wherein the substituents can be aryl groups which reads on the instantly claimed C7-C10 arylalkyl groups as applicant’s R1’, specifically applicant’s substituted or unsubstituted C8 or C7 arylalkyl group (See pg. 4, in. 30-pg. 5, in. 1; pg. 6, in. 19-pg. 7, In. 9).
Finding of prima facie obviousness Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to form the instantly claimed compounds when looking to the combination of the prior art because Hoffmann teaches compounds of applicant’s formula I which are useful as herbicides and while they do not expressly teach examples wherein their X is other than CH, they do disclose that this X can be CF as is instantly claimed, and there are only 5 easily envisioned possibilities for X disclosed in Hoffmann, and Hoffmann further the teach applicant’s preferred A groups wherein A is/can be A15 which is fluoro substituted and Rosinger and Whittingham teach wherein applicant’s X can be CF, specifically Rosinger teaches related picolinates wherein X is preferably H or F which corresponds to applicant’s X being CF or CH and that these substituents lead to herbicidal compounds and Whittingham further teaches wherein the applicant’s R1’ can be the instantly claimed C7-10 arylalkyl group, which includes the specifically claimed C8 arylalkyl group and that these esters are also useful for forming 
Response to Arguments/Remarks
Applicant’s amendments to the claims, filed 04/15/21 and new claims have prompted the revised/new grounds of rejection presented herein. Applicant’s arguments insofar as they pertain to the revised grounds of rejection have been fully considered but were not persuasive. 
Applicants argue that the office has failed to identify a lead compound from Hoffmann and further argue that there was no motivation as to why one of ordinary skill in the art would modify the compounds of Hoffmann using Rosinger and Whittingham to form the instantly claimed compounds. The examiner respectfully disagrees, because it is the combination of references which render the instant compounds prima facie obvious not a single lead compound in one reference. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
In the instant case, it is the combination of references which together render obvious the instantly claimed compounds because even though Hoffmann does not specifically teach compounds having X =CF, this position only has 5 possibilities in Hoffmann and CF is one of those 5 and Hoffmann’s compounds are being used for the exact same purpose as the instantly claimed compounds, specifically as herbicides. Additionally, Rosinger teaches structurally similar compounds wherein applicant's A, Rosinger's Y, can be a benzofuran or a benzothiophene which are some of the same heterocycles of applicant’s disclosed A1-A20, 
The examiner respectfully points out that the instant rejection is an obviousness rejection and not an anticipatory rejection. As such, it is full scope of the documents of Hoffmann and Rosinger and Whittingham which render the compounds of the instant claims prima facie obvious because Hoffmann teaches compounds which have all of the same variables as are instantly claimed, except that in the formed examples X is always N or CH instead of the instantly claimed CF, e.g. for example 16.141, wherein R5 is F, A is A15, etc. which only differs from the instantly claimed compounds in that X is CH instead of CF, and that R1 is ethyl instead of the instantly claimed C5 alkyl. Thus, contrary to applicant’s assertion one of ordinary skill in the art would not have to make 3 changes to the compounds of Hoffman in order to develop the instantly claimed compounds. One would merely have to substitute the CH for a CF at applicant’s X which is one of 5 preferred groups in Hoffman, and further Hoffman teaches wherein the esters of their R1, which reads on applicant’s OR1’ can be C4 groups which are homologous to the claimed C5 alkyl groups. Thus, it would merely be substituting larger alkyl 
Applicants argue that the only biological examples in Hoffman are 14.061 and 15.061 and that these are the only lead examples in Hoffman and that Rosinger only discloses the herbicidal activity of a single example. The examiner respectfully disagrees that these are the only possible lead compounds in the prior art because the prior art is art for all it teaches and it teaches compounds such as Hoffman’s 16.141 which are very structurally similar to the instantly claimed compounds and teaches that these compounds are useful as herbicides/plant growth regulators, and Rosinger is used to teach that it was known that CF was a preferred X group in these herbicidal compounds having the claimed pyridine core structure. Applicants further argue that these references disclose thousands of compounds. The examiner respectfully points out 
Regarding the specifically claimed C5-C8 alkyl esters instantly claimed, as is discussed above, the C5 ester is homologous to the instantly claimed C4 ester that is taught by Hoffmann, and the courts have previously determined, “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963). “Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). 
Regarding the C7-C10 arylalkyl esters claimed as applicant’s R1’ these limitations were taught by Whittingham as is discussed above. Specifically, Whittingham teaches structurally similar pyrimidine carboxylates and the instant application discloses wherein X could be N, which are being used as herbicides and Whittingham teaches wherein the esters of the carboxylates can include aryl alkyl esters such as the C7-C10 arylalkyl esters instantly claimed. Thus, the examiner maintains that based on the teachings of the combined references one of ordinary skill in the art would have had the necessary motivation to form the claimed compounds when looking to the prior art especially since the prior art teaches all of applicant’s claimed modifications and/or homologous variants thereof, e.g. the C4 ester of Hoffman vs the 
 Applicants then argue that even if there is a case of obviousness they have improved herbicidal activity over the prior art compounds and point to the comparison activity of compounds in Tables 15 and 16, specifically they point to the results from compounds 1.15 and 1.16 over compounds which do not have the F in position R5, e.g. compound 1.07 or 1.08. However, the examiner respectfully points out that Hoffman expressly teaches compounds having R5 as F, e.g. 16.141 and that these compounds exhibit herbicidal activity and Hoffman further teaches wherein X being CF is one of 5 variants allowed at this position. Thus, one of ordinary skill in the art would expect the compound of 16.141 to also exhibit very good herbicidal activity with R5 being F, and one could readily envision forming the rest of the variants of X, specifically the instantly claimed CF compounds because Rosinger teaches structurally similar herbicidal picolinate compounds wherein applicant’s X is preferably CH or CF and wherein these compounds are also very useful as herbicides. Thus, one of ordinary skill in the art when looking to the prior art would have motivation to form the claimed compounds when looking to the prior art in effort to form additional effective herbicidal compounds. Further, regarding applicant’s “improved herbicidal activity” of compounds 1.15 and 1.16 over other compounds they tested. These results are not commensurate in scope with the instantly claimed compounds as these compounds that exhibit these results are not encompassed by the instant claims. Thus, these results are not commensurate in scope with the instant claims at this time and as such the combination of the references still renders the compounds of the instant claims prima facie obvious at this time because contrary to applicant’s arguments an H as R1 which is taught in applicant’s 1.16 would not necessarily be expected to exhibit the same activity/properties, e.g. solubility, etc. from the instantly claimed compounds wherein R1 is a C7-C10 arylalkyl group.

Conclusion
	Claims 33, 47-52, 54, and 56-67 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 9:30-7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN E HIRT/Primary Examiner, Art Unit 1616